UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4221


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMON DEMONT NICHOLSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:05-cr-00269-FL-1)


Submitted:   October 16, 2015             Decided:   October 26, 2015


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     Thomas   G.   Walker,   United  States    Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Damon    Demont        Nicholson         appeals     the    24-month        sentence

imposed following the revocation of his supervised release term.

On appeal, Nicholson challenges the procedural reasonableness of

his sentence, which reflected an upward variance from his policy

statement range of 7 to 13 months’ imprisonment.                                Finding no

error, plain or otherwise, we affirm.

       “A    district       court    has     broad     discretion    when       imposing   a

sentence upon revocation of supervised release.”                              United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                          We will affirm a

revocation      sentence       that     is      within    the    prescribed       statutory

range and not plainly unreasonable.                       United States v. Crudup,

461 F.3d 433, 439–40 (4th Cir. 2006).                      We first consider whether

the    sentence       is     procedurally        or    substantively          unreasonable,

employing the same general considerations applied during review

of original sentences.              Id. at 438.          In this initial inquiry, we

“take[ ] a more deferential appellate posture concerning issues

of    fact    and     the    exercise      of       discretion    than    reasonableness

review for [G]uidelines sentences.”                       United States v. Moulden,

478   F.3d     652,    656    (4th     Cir.     2007)    (internal       quotation    marks

omitted).       If we find the sentence unreasonable, we must then

determine whether it is “plainly” so.                     Id. at 657.

       A    supervised       release    revocation        sentence       is    procedurally

reasonable if the district court considered the Chapter 7 policy

                                                2
statements      in     the    Sentencing       Guidelines         and       the     18    U.S.C.

§ 3553(a) (2012) factors applicable in the supervised release

revocation context, see 18 U.S.C. § 3583(e) (2012); Crudup, 461

F.3d    at    439,     and     provided       sufficient         explanation          for      the

sentence imposed, see United States v. Thompson, 595 F.3d 544,

547 (4th Cir. 2010).            The district court’s explanation “need not

be as detailed or specific when imposing a revocation sentence

as it must be when imposing a post-conviction sentence.”                                 Id.

       On    appeal,     Nicholson          asserts       that   the        district        court

committed reversible procedural error in failing to address his

arguments in mitigation and in failing to provide an adequate

explanation      for    the    upward       variant       sentence     it     imposed.          We

reject both of these contentions.

       First, our review of the record leads us to conclude that

the district court sufficiently addressed Nicholson’s arguments

in   mitigation.         The       district    court       engaged      in    an     extensive

colloquy with Nicholson prior to imposing sentence, during which

Nicholson      presented—and          the     court       considered—the            bases      for

mitigation      that    Nicholson       contends        were     not    addressed.             The

court       recognized,       and     expressed         concern        for,       Nicholson’s

continued      poor    decision-making            and     refusal      of    mental       health

services      and     substance      abuse     treatment,         both       of     which      the

probation      officer       had    endeavored       to    obtain      for     him.         These

statements       demonstrate          that     the        district          court     rejected

                                              3
Nicholson’s contention that his mental health issues should have

been    afforded     greater       consideration,      because    Nicholson      had

exacerbated the problem by declining to avail himself of offered

treatment options.

       Nor do we find any procedural error in the district court’s

justification for the upward variance imposed in this case.                      The

court’s   statements       prior    to   sentencing     Nicholson      reflect   its

view   that    a   sentence    within     the    calculated     policy    statement

range would be insufficient given the facts and circumstances of

this case, which established Nicholson’s wholesale failure to

comply with the requirements of his supervision.                      Specifically,

the court opined that Nicholson’s repeated violative conduct—

which included using cocaine immediately upon his release from

incarceration, repeatedly failing to report for drug testing and

to comply with his mental health and substance abuse treatment

plans, and absconding from supervision—warranted a substantial

deviation from the policy statement range.

       It is well settled that the district court’s reasons for

the    selected     sentence      need   not    be   “couched    in    the   precise

language of § 3553(a),” so long as they “can be matched to a

factor appropriate for consideration under [§ 3553(a)] and [are]

clearly    tied      to    [the     defendant’s]       particular       situation.”

Moulden, 478 F.3d at 658.            The court’s comments here reveal that

its    focus       was    on   appropriate       sentencing      considerations,

                                          4
including the nature and circumstances of the violations, and

Nicholson’s     history         and    characteristics.             See      18     U.S.C.

§§ 3553(a)(1), 3583(e).            The court also noted its consideration

of   the   relevant    policy         statements       applicable     in     revocation

proceedings.         See    18    U.S.C.         § 3553(a)(4)(B).          Because        the

district court tethered its decision to impose the statutory

maximum    sentence    to       appropriate        sentencing      factors        and    the

particular    circumstances           of    this   case,    we    conclude    that        the

court’s explanation for the selected sentence is sufficient.

     Accordingly,          we    affirm      the     revocation     judgment.             We

dispense     with    oral       argument      because       the    facts     and        legal

contentions    are    adequately           presented   in    the   materials        before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                             5